

117 HCON 42 IH: Expressing the sense of Congress that governmental entities should use a portion of the proceeds from litigation against opioid manufacturers and distributors to increase participation in drug take back programs and for the safe disposal of collected, unused medicines.
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 42IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. McKinley (for himself and Mr. Trone) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that governmental entities should use a portion of the proceeds from litigation against opioid manufacturers and distributors to increase participation in drug take back programs and for the safe disposal of collected, unused medicines.Whereas according to the National Survey on Drug Use and Health, 9.7 million people used prescription pain relievers other than as indicated, 4.9 million people used prescription stimulants other than as indicated, and 5.9 million people used prescription tranquilizers or sedatives other than as indicated in 2019;Whereas according to data released from the National Center for Health Statistics of the Centers for Disease Control and Prevention on July 14, 2021, the United States has seen an increase in overdose deaths during the COVID–19 pandemic with over 93,000 Americans dying in 2020, an increase of nearly 30 percent from 2019, the most ever recorded in a 12-month period;Whereas studies indicate a majority of prescription drugs used other than as indicated come from family and friends, including from home medicine cabinets, and that safely clearing out unused medicine from home medicine cabinets is an essential component in addressing the opioid crisis;Whereas a safe system for the collection and disposal of unused, unwanted, and expired medicines is a key element of a comprehensive strategy to prevent the use of prescription drugs other than as indicated, but disposing of medicines by flushing them down the toilet or placing them in the garbage can contaminate ground water and other bodies of water, contributing to long-term harm to the environment and animal life;Whereas the Drug Enforcement Administration, along with its law enforcement partners, has successfully collected 14,524,391 pounds of unused medications since the inception of the National Prescription Drug Take Back Initiative in 2010;Whereas the Drug Enforcement Administration collected 839,543 pounds (or 419.7 tons) of unused, expired, and unwanted medications across the country on National Prescription Drug Take Back Day in April 2021;Whereas despite the success of such programs sponsored by the Drug Enforcement Administration, in 2017, a report by the Comptroller General of the United States found that only about 3 percent of pharmacies and other entities eligible to collect unused prescription drugs for disposal have volunteered to do so, citing the costs associated with maintaining a disposal bin as reasons for reduced participation in such programs, including purchasing and installing the bin (and disposing the contents of the bin) in accordance with the requirements of the Drug Enforcement Administration;Whereas according to a more recent report by the Association of State and Territorial Health Officials, between 5 and 15 percent of consumers participate in take back programs, and the costs of transporting the collected drugs to incinerating facilities sometimes poses challenges for localities and States; andWhereas thousands of lawsuits have been filed by States, counties, and municipalities against drug makers and distributors to recover costs associated with the opioid epidemic: Now, therefore, be it That it is the sense of the Congress that governmental entities that receive proceeds from litigation against opioid manufacturers and distributors, should consider, as a proven and effective way to address the opioid crisis, using a reasonable portion of these proceeds to increase awareness of the importance of drug take back programs, increasing the number of locations offering drug take back kiosks, increasing consumer participation in these programs, and lower the costs of disposal and transportation of unused medications collected at participating collection locations.